Case 7:19-cr-00700-VB Document 280 Filed 03/22/21 Page 1of1
Case 7:19-cr-00700-VB Document 277 Filed 03/19/21 Page 1 oft

ADAMS & COMMISSIONG LLP

 

ATTORNEYS AT LAW

65 BROADWAY SUITE 715 MARTIN E. ADAMS
NEw YorK, NY 10006 KARLOFF C. COMMISSIONG

TEL: 212-430-6590 ec ceeee nee tnt the ostenne os ADMITTED TO PRACTICE IN NEW YORK
FAX: 212-981-3305 fh RRR Se pe semen “Yy WWW.AMCMLAW.COM

 

Mareh 19-2094

 

SVIUr

EGEIVE j

 

  

 

 

 

 

VIA ECE MAR 19 2Ual
Hon. Vincent L. Briccetti CHAMBERS OF
United States District Court Judge unite Sites bist RIeT JUDGE

 

SOUTHERN DISTRICT OF NEW YORK

 

 

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

Re: United States v. Jesse Dabbs, 19 Cr. 700 (VB) - Request for adjournment of
sentencing

Dear Judge Briccetti:

I write to request an adjournment of sentencing. The government doesnot object to this
request. Sentencing was originally scheduled for March 29, 202] at 2:30pm. The defense
submission was due today, and the government submission is due March 24, 2021. The
additional time would allow me to review and discuss the PSR with Mr. Dabbs and speak
with members of his family regarding his history-and backgrountin preparation for
sentencing. It should be noted that Mr. Dabis has not received a copy of the PSR. Mr.
Dabbs was moved from Orange CountyJail to Dutchess County Jail while the PSR was in
transit, and as a result did not receivéa copy of the PSR. Finally, after conferring
Chambers, the parties have agree?to an adjourned date of May 7, 2021 at 2:30pm.
Accordingly, we request an adjogirnment of sentencing.

Respectfully Submitted, APPLICATION GI 3

ZZ ~ SO ORDERED:
LO

Karloff C. Commissiong, Esq.

    

cc: | AUSA James Lightenberg White Plains,

NY
AUSA Shiva Logarajah Serteronr oo ournreh ho
Mr. Jesse Dabbs q: 3 C hw
sl7 [ry ar tp!

 
